Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 1 of 40 PageID: 16926




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  MALL CHEVROLET, INC.                            :           CIVIL ACTION
                                                  :
                 v.                               :
                                                  :
  GENERAL MOTORS LLC                              :           NO. 18-15077-JRP-KMW

                                         MEMORANDUM
  Padova, J.                                                                     February 8, 2021
         Plaintiff Mall Chevrolet, Inc. (“Mall”) commenced this action against Defendant General

  Motors LLC (“GM”) in October of 2018, after GM sent out notice that it was terminating Mall’s

  franchise agreement. It asserts claims under the New Jersey Franchise Protection Act (“NJFPA”),

  N.J. Stat. Ann. §§ 56:10-1 to 56:10-15, and common law. Both Mall and GM have filed Motions

  for Partial Summary Judgment, with Mall seeking judgment in its favor on Count I of the

  Complaint,1 and GM seeking judgment in its favor on Counts I, II, III, VI, and VII, as well as on

  Mall’s claim for punitive damage. GM has also filed two additional Motions that raise issues

  common to its summary judgment Motion: a Motion to Strike Mall’s Jury Demand and a Motion

  in Limine to Preclude Evidence of Damages. We held argument on these Motions on November

  30, 2020, after which Mall filed a Motion to Supplement the Summary Judgment Record. For the

  following reasons, we now grant all three of GM’s Motions and deny Mall’s two Motions. As a

  result, we enter judgment in GM’s favor on Counts I, II, III, VI, and VII of the Complaint, as well

  as on Mall’s claim for punitive damages, and we strike Mall’s jury demand. This case will go

  forward on Mall’s claim in Count V only.




         1
           Mall previously moved for summary judgment in its favor as to Count V, and we denied
  that Motion in an Order dated September 3, 2020.
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 2 of 40 PageID: 16927




  I.      BACKGROUND

          GM “manufactures and sells new Chevrolet motor vehicles . . . to independently owned

  and operated authorized dealers who, in turn, sell or lease vehicles to retail customers and perform

  repairs and service on those vehicles.” (Concise Statement of Stipulated Facts (“Stip. Facts.”),

  ECF No. 75, ¶ 1.) Mall has been an authorized dealer for Chevrolet vehicles since 1986. (Id. ¶ 2.)

  At all times pertinent to this dispute, the contractual relationship between Mall and GM was

  governed by a Dealer Sales and Service Agreement, its addenda, and its Standard Provisions

  (collectively, the “Dealer Agreement”), which has an effective date of November 1, 2015. (Id. ¶

  3; see also Dealer Agrmt., Stip. Facts Ex. A.) Mall’s Dealer Operator, Charles W. Foulke, III, who

  individually owned 15% of Mall’s stock, signed the Dealer Agreement on behalf of Mall. (Dealer

  Agrmt. at 2, 13 of 58.) Mall agreed in the Dealer Agreement that Foulke would “provide personal

  services by exercising full managerial authority over Dealership Operations.” (Id., Art. 2; see also

  id. at 14 of 58.)

          Under the Dealer Agreement, Mall agreed to promote and sell GM vehicles and to

  maximize customer satisfaction by providing quality service to those vehicles. (Id., Arts. 5.1.1,

  5.2.1.) Mall also agreed to perform warranty repairs on GM vehicles and to timely submit true

  and accurate claims for payments. (Id., Arts. 7.1.4, 11.2.) GM agreed to reimburse Mall for

  warranty repairs in accordance with GM’s Service Policies and Procedures Manual (the “Service

  Manual”). (Id., Art. 7.1.4.)

          The Service Manual sets forth the processes for conducting warranty repairs and provides

  for a “job card system” to document and memorialize such repairs. (Serv. Manual, Stip. Facts Ex.

  K, at § 3.) Pursuant to the job card system, when a customer sought a repair, the service advisor

  would determine in the first instance if the vehicle qualified for warranty coverage. (Lawrence



                                                   2
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 3 of 40 PageID: 16928




  Van Pfeiffer Dep. Tr., Jeremy A. Cohen Decl. (“Cohen Decl.”) Ex. 3, at 63-64, 71-72.) The service

  advisor would then prepare a job card (sometimes called a “repair order”) that included, inter alia,

  the vehicle identification number (“VIN”), the customer’s name, the car’s mileage, and the

  customer’s concern or complaint. (Id. at 74-75; Serv. Manual §§ 3.2.2-3.2.3.) The job card was

  also to include the customer’s authorization for the repair via a signature. (Serv. Manual §§ 3.2.2,

  3.2.4.) If, however, a customer signature was not available, the service manager was permitted to

  write a reason for the missing signature and sign the job card himself. (Id. § 3.2.4.) After the job

  card was completed, the service advisor would then give the repair order to a dispatcher, who

  would assign the repair to a technician. (Pfeiffer Dep. Tr. at 76, 79.) The technician would perform

  a diagnostic procedure to confirm the root cause of the identified problem, record any diagnostic

  code on the repair ticket, and then make the repair. (Id. at 79-81.) The technician would then

  return the repair order to the service advisor, who would communicate with the customer,

  “document everything,” and close the repair order. (Id. at 88-89.)

         “In May of 2017, GM conducted a regional review of warranty reimbursement claims

  which Mall had submitted to GM and which GM had paid.” (Stip. Facts ¶ 15.) Following that

  review, in a May 16, 2017 letter, GM advised Mall that a “high number” of its warranty claims

  were “being processed for used vehicle locations, resulting in . . . questions as to the circumstances

  of these repairs and if they are compliant with the [policies and procedures in the Service Manual].”

  (5/16/17 Ltr., Cohen Decl. Ex. 13.) GM therefore stated that it would no longer compensate Mall

  for warranty repairs on vehicles from three used car retailers, i.e., CarMax Auto Superstores

  (“CarMax”), Carvana Company (“Carvana”), and DriveTime Automotive Group (“DriveTime”)

  (collectively, the “Used Car Companies”), unless Mall received pre-authorization for those repairs

  from GM. (Id.)



                                                    3
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 4 of 40 PageID: 16929




         That same day (May 16, 2017), Ray Moffat, who was a service advisor who handled many

  of the repair orders from Carvana and DriveTime, told Mall’s service manager, Walter Craig

  Colender, that he was quitting. (Jane Ann Estes Dep. Tr., Cohen Decl. Ex 12, at 54; Leonard L.

  Yackimowicz Dep. Tr., Cohen Decl. Ex. 4, at 202-03; John Niessen Dep. Tr., Cohen Decl. Ex. 5

  at 61; Walter Craig Colender Dep. Tr., Cohen Decl. Ex. 2, at 170-72.) Moffatt sent a text message

  that evening to some of his co-workers—including Larry Pfeiffer, Mall’s Service Manager, and

  Leonard Yackimowicz, a dispatcher—which stated:             “Craig knows everything, the truth,

  everything wasn’t falling back on me and Craig. I quit today. Sorry guys good while it lasted.”

  (5/16/17 Text Mssg., Cohen Del. Ex. 15.)

         Three days later, on May 19, 2017, GM sent Mall a more detailed letter with the results of

  that month’s regional review. (Stip. Facts ¶ 16 and Ex. D.) The letter advised Mall that GM had

  identified $114,178.60 of charges that had been submitted for reimbursement and that deviated

  from the standards for reimbursement set forth in GM’s policies. (5/19/17 Ltr., Stip. Facts Ex. D,

  at 1-2.) The letter further advised Mall that a debit would be processed in that amount against

  Mall’s account. (Id. at 2) Along with the letter, GM provided Mall with a detailed spreadsheet,

  listing the specific charges that had been submitted that GM had identified as deviating from its

  policies and providing explanations of the precise deviation that was identified with respect to each

  charge. (5/19/17 Spreadsheet, Cohen Decl. Ex. 14.) Among the deviations listed were: the

  diagnostic codes provided could not have been generated by the make or model of the car, there

  was no customer signature and no reason stated for why it was missing, and there were different

  mileages reported in different places for the same car. (See, e.g, id. at 4, 6, 11 of 45.) The

  spreadsheet also indicated that, in one instance, CarMax had reported that the vehicle purportedly




                                                   4
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 5 of 40 PageID: 16930




  repaired had been in Georgia and had not been brought to Mall’s dealership in New Jersey to have

  work performed. (Id. at 21 of 45.)

         Between May 30, 2017 and June 13, 2017, Mall terminated technician Craig Nicholson,

  Service Manager Pfeiffer, and Dispatcher Yackimowicz. (Stip. Facts ¶¶ 8, 10, 12 17-19.)

  Nicholson’s termination report stated that he was terminated “Without Reservation” due to

  “Warranty Issues.”      (Nicholson Term. Rpt., Stip. Facts. Ex. E.)           Both Pfeiffer’s and

  Yackimowicz’s termination reports stated that GM’s warranty manager recommended that the

  employees be terminated following the GM service audit. (Pfeiffer and Yackimowicz Termination

  Rpts., Stip. Facts Exs. F-G.)

         In a July 5, 2017 letter, “GM advised Mall that it had been selected for an on-site audit ‘to

  review the administration of [GM’s] policies and procedures as provided in the [Dealer

  Agreement].’” (Stip. Facts ¶ 20.) The audit began on July 31, 2017. (Id. ¶ 22.) Two individuals,

  Gary LaKemper and Carl Riley, conducted the audit. (Id. ¶ 23.) The two reviewed the job cards

  that concerned warranty repairs between August 2, 2016 and July 14, 2017. (Id. ¶ 24.) The

  purpose of the review was to determine if there were deviations from the procedures required by

  the Service Manual, and the auditors ultimately prepared a 94-page Debit Deviation Report that

  identified 517 deviations on more than 400 job cards. (Id. ¶¶ 25-26 and Ex. L.)

         After LaKemper and Riley completed their on-site work, their findings were analyzed by

  GM’s Dealer Audit Supervisor, Catherine Snyder. (Id. ¶ 27.) Snyder “analyzed their findings and

  reviewed vehicle repair history reports using a GM program known as Service Workbench[,

  which] contains information regarding the mileage and location of vehicles serviced by GM-

  authorized dealerships.” (Snyder Decl., Cohen Decl. Ex. 18, ¶ 5.) Snyder “created a spreadsheet

  identifying at least 61 repair orders that the Auditors [had] reviewed . . . for which [she] gathered



                                                   5
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 6 of 40 PageID: 16931




  additional evidence supporting the falsification of these warranty claim submissions.” (Id. ¶ 7.)

  She found “numerous irregularities” that “further established that many vehicles were likely not

  at Mall when it claimed to have repaired them.” (Id. ¶ 8.)

         On May 3, 2018, GM issued Mall a Notice of Breach, which enclosed both the Debit

  Deviation Report and an Audit Summary Report. (Stip. Facts ¶¶ 28-29 and Ex. L.) The Audit

  Summary Report stated that, based on the audit, GM proposed a chargeback of $672,176.59 for

  warranty claims that it deemed unsubstantiated. (Debit Deviation Rpt., Stip. Facts Ex. L, at 5 of

  99.) Among the comments concerning many of the deviations reported was “Vehicle presence not

  substantiated.” (See, e.g., id. at 23 of 99.) The Notice of Breach stated that GM had “found

  multiple submissions where the documentation either did not support the warranty claim or

  actually reflected fraud.” (Id. at 3 of 99.)

         GM highlighted four specific examples of deviations, and stated that these were just a “few

  of the numerous false claims that GM uncovered,” which were “blatant violations” of provisions

  of Mall’s Dealer Agreement, which, inter alia, required Mall to “submit true and accurate

  applications or claims for payments” and prohibited “false application or reports.” (Id. at 2-3 of

  99.) Two of the four examples involved warranty repairs for the Used Car Companies. (See id.

  at 3 of 99.) In one, for which Carvana was identified as the customer, GM noted that the job card

  reflected mileage of 46,340, when the “Service Workbench” system reflected that the proper

  mileage was 46,302 and another dealership in Georgia submitted a warranty repair for the same

  vehicle four months later, reflecting a mileage of 46,316. (Repair Docs. for Carvana Vehicle,

  Cohen Decl. Ex. 20, at 4-5 of 17.) In the other, for which CarMax was the customer, GM observed

  that there was no mileage reported on the job card and the technician who supposedly completed

  the work on February 9, 2017, did not reflect the same work on his time detail report and time



                                                  6
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 7 of 40 PageID: 16932




  ticket for that date. (Stip. Facts Ex. L, at 3 of 99; Repair Docs. for CarMax vehicle, Cohen Decl.

  Ex. 21.) In a third example, involving a customer by the name of Michael Grace, GM noted that

  the mileage recorded for the vehicle on the job card had been scratched out and rewritten, and that

  the rewritten mileage was lower than mileage that had been recorded for the very same vehicle

  when it had been repaired by Mall on two prior occasions. (Stip. Facts Ex. L, at 3 of 99; Repair

  Docs. for Grace vehicle, Cohen Decl. Ex. 19.)

          GM further observed in its Notice of Breach that the Dealer Agreement gave it the power

  to terminate the Agreement if it at any time learned that Mall had submitted false applications or

  claims for payment. (Stip. Facts Ex. L, at 4 of 99.) GM advised Mall that it had 30 days to “submit

  additional documentation, if any, to clear the deviations noted.” (Id. at 2 of 99; Stip. Facts ¶ 28.)

  GM added that if Mall failed to respond or if its response did not “fully explain the circumstances

  to GM’s satisfaction, demonstrate that Mall’s beaches have been corrected, and show that Mall

  has established robust internal controls to prevent any recurrence . . . , then GM reserve[d] the right

  to exercise its contractual and statutory rights to terminate Mall’s Dealer Agreement.” (Stip. Facts

  Ex. L, at 4 of 99.).

          On May 31, 2018, Mall responded to the Notice of Breach with two letters, one of which

  enclosed almost 1000 pages of documents. (Stip. Facts ¶ 30 and Exs. M & N.) In one letter, Mall

  specifically stated that it “did not deviate from GM’s requirements” and that there was “no fraud

  or false claims involved here and GM presents no evidence of fraud.” (5/31/2018 Ltr. Resp. to

  Notice of Breach, Stip. Facts Ex. M, at 2-3 of 4.) The letters themselves did not specifically

  respond to the four examples of fraud set forth in GM’s Notice of Breach. (See id.; see also

  5/31/2018 Ltr. Enclosing Docs., Stip. Facts Ex. N.) Instead, Mall asserted that “it appears that the

  auditors were intentionally claiming issues that do not exist” and offered up four specific examples



                                                    7
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 8 of 40 PageID: 16933




  in which it contended that the deviations asserted were improper. (Stip. Facts Ex. M, at 3 of 4.)

  In the documents that Mall submitted in connection with one of the letters, Mall addressed the

  asserted deviations with regard to the job card involving Michael Grace, but it did not address the

  discrepancies between the mileage recorded on the job card and the lower mileages recorded at

  prior service appointments, stating only that the “Correct mileage was entered by service writer at

  time of write up,” and that there was no prohibition on handwritten mileage in the Service Manual.

  (Stip. Facts Ex. N, at Mall Chevrolet 0909.) Mall informed GM that it had fired certain individuals

  who were involved in the challenged claims, at GM’s demand; had hired a new service manager,

  two new service advisors and a new warranty administrator; had instituted regular training

  sessions; and had adopted GM’s Service Workbench approach to aid in its compliance with GM.’s

  procedures. (Stip. Facts Ex. M, at 3 of 4.) At the same time, it accused GM of failing to deal with

  Mall in good faith, and it stated it would meet any attempt to terminate the Dealer Agreement

  “with the appropriate legal action.” (Id. at 3-4 of 4.)

         On July 31, 2018, GM sent Mall a Notice of Termination. (Stip. Facts ¶ 31 and Ex. O.)

  In that Notice, GM again observed there were “extensive irregularities in Mall’s claims for

  warranty reimbursement,” and stated that its “warranty audit team [had] analyzed the documents

  [that Mall] sent” and found them “insufficient to clear the vast majority of the deviations.” (Notice

  of Term., Stip. Facts Ex. O, at 2, 4 of 12.) GM, in fact, stated that the supplemental submission

  “cleared only 12 deviations for a total of $16,143.55, and did not “adequately address the four

  specific instance of fraud that GM mentioned in its notice of breach.” (Id. at 4 of 12.) Ultimately,

  GM stated that “[d]ue to Mall’s failure to substantially comply with GM’s Service Policies and

  Procedures Manual, Mall’s submission of false applications and/or claims for payment concerning




                                                    8
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 9 of 40 PageID: 16934




  warranty work . . . and Mall’s deficient response to GM’s notice of breach, GM hereby terminate[s]

  Mall’s Dealer Agreement, . . . effective October 1, 2018.” (Id. at 5 of 12.)

         The instant lawsuit followed. The Complaint currently contains six Counts.2 Count I

  asserts a claim for unlawful termination of Mall’s franchise in violation of the NJPFA, N.J. Stat.

  Ann. § 56:10-5. Count II asserts that GM imposed unreasonable standards of performance in

  violation of the NJFPA, N.J. Stat. Ann. § 56:10-7.4(a). Count III asserts that GM utilized an

  unreasonable formula to gauge Mall’s performance in violation of the NJFPA, N.J. Stat. Ann. §

  56:10-7.4(d). Count V asserts an NJFPA claim for unlawful chargebacks pursuant to N.J. Stat.

  Ann. § 56:10-15(f). Counts VI and VII assert breach of contract claims, with Count VI asserting

  that GM breached the Dealer Agreement by refusing to reimburse Mall for fleet warranty services

  repairs, and Count VII asserting that GM breached the implied covenant of good faith and fair

  dealing by, inter alia, penalizing it for performing fleet warranty work, pressuring it not to perform

  such work, and subjecting it to unfair audits for performing such work.

         During the course of this litigation, GM served discovery on the Used Car Companies.

  Carvana and CarMax provided GM with affidavits stating that Mall claimed to have repaired 78

  of their vehicles in New Jersey on dates between August 23, 2016 and April 21, 2017, when those

  vehicles were located in different states. (CarMax Aff., Cohen Decl. Ex. 22, ¶¶ 6-55 (identifying

  49 vehicles that were not in NJ when purportedly repaired by Mall); Carvana Aff., Cohen Decl.

  Ex. 23, ¶¶ 6-13, 15, 17-21, 23-38 (identifying 29 vehicles that were not in NJ when purportedly

  repaired by Mall).) DriveTime similarly provided GM with an affidavit stating that it had had no

  records of Mall repairing fourteen DriveTime vehicles that Mall claimed to have repaired between




         2
             Mall voluntarily dismissed Count IV of the Complaint earlier in this litigation.

                                                    9
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 10 of 40 PageID: 16935




   August 9, 2016 and May 3, 2017. (DriveTime Aff., Cohen Decl. Ex. 24, ¶¶ 5-19.) In particular,

   Carvana reported that it had no record of Mall ever repairing the Carvana vehicle to which GM

   had referred in its Notice of Breach and that its records reflected that the vehicle was in Georgia

   on the day it was purportedly repaired. (Carvana Aff. ¶ 33.) Similarly, CarMax reported that it

   had no record of Mall ever repairing the CarMax vehicle that GM had referred to in its Notice of

   Breach and that its records reflected that the vehicle was in transit between Winston-Salem, NC

   and Greensboro, NC on the day it was purportedly repaired in New Jersey. (CarMax Aff. ¶ 31.)

   II.    LEGAL STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). An issue is “genuine” when “the evidence is such that a reasonable jury could return a

   verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

   factual dispute is “material” if it “might affect the outcome of the suit under the governing law.”

   Id. In ruling on a summary judgment motion, we consider “the facts and draw all reasonable

   inferences in the light most favorable to . . . the party who oppose[s] summary judgment.” Lamont

   v. New Jersey, 637 F.3d 177, 179 n.1 (3d Cir. 2011) (citing Scott v. Harris, 550 U.S. 372, 378

   (2007)). If a reasonable fact finder could find in the nonmovant’s favor, summary judgment may

   not be granted. Congregation Kol Ami v. Abington Twp., 309 F.3d 120, 130 (3d Cir. 2002)

   (citation omitted).

          “[A] party seeking summary judgment always bears the initial responsibility of informing

   the district court of the basis for its motion, and identifying those portions of [the record] which it

   believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

   477 U.S. 317, 323 (1986). Where the nonmoving party bears the burden of proof on a particular



                                                     10
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 11 of 40 PageID: 16936




   issue at trial, the movant’s initial burden can be met simply by “pointing out to the district court”

   that “there is an absence of evidence to support the nonmoving party’s case.” Id. at 325. After the

   moving party has met that initial burden, the adverse party’s response “must support the assertion

   [that there is evidence to support its case] by . . . citing to particular parts of materials in the record.”

   Fed. R. Civ. P. 56(c)(1). Summary judgment is appropriate if the nonmoving party fails to respond

   with a factual showing “sufficient to establish the existence of an element essential to that party’s

   case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

   “‘While the evidence that the non-moving party presents may be either direct or circumstantial,

   and need not be as great as a preponderance, the evidence must be more than a scintilla.’” Galli v.

   N.J. Meadowlands Comm’n, 490 F.3d 265, 270 (3d Cir. 2007) (quoting Hugh v. Butler Cty. Family

   YMCA, 418 F.3d 265, 267 (3d Cir. 2005)).

           “‘When the moving party has the burden of proof at trial, that party must show

   affirmatively the absence of a genuine issue of material fact: it must show that, on all the essential

   elements of its case on which it bears the burden of proof at trial, no reasonable jury could find for

   the non-moving party.’” United States v. $7,599,358.09, 953 F. Supp. 2d 549, 554 (D.N.J. 2013)

   (quoting In re Bressman, 327 F.3d 229, 238 (3d Cir. 2003)). In other words, the moving party has

   “‘the burden of supporting [its] motion for summary judgment with credible evidence . . . that

   would entitle [it] to a directed verdict if not controverted at trial.’” Foster v. Morris, 208 F. App’x

   174, 179 (3d Cir. 2006) (quoting Bressman, 327 F.3d at 237 (3d Cir. 2003) (internal quotation

   marks omitted)). Where “a moving party with the burden of proof makes [its required] affirmative

   showing, it is entitled to summary judgment unless the non-moving party comes forward with

   probative evidence that would demonstrate the existence of a triable issue of fact.” Bressman, 327

   F.3d at 238 (citations omitted).



                                                        11
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 12 of 40 PageID: 16937




   II.    DISCUSSION

          A. Count I

          Both parties move for summary judgment in their favor on Count I of the Complaint, which

   asserts that GM issued its Notice of Termination without good cause, in violation of the NFJPA.

   For purposes of its Motion only, Mall concedes that warranty claims for vehicles not physically

   present at Mall were submitted to GM. (N.T. 11/30/20, at 15.) It nevertheless argues that GM can

   only prove good cause for termination if it proves that Foulke himself knowingly and intentionally

   breached the Dealer Agreement, and it maintains that GM has failed to establish such involvement

   by Foulke. Secondarily, Mall argues that it is entitled to summary judgment in its favor because

   GM did not have conclusive evidence of fraud at the time that it issued the Notice of Termination.

   In its own Motion, GM argues that it is entitled to summary judgment in its favor on Count I

   because the undisputed evidence establishes that Mall materially breached the Dealer Agreement

   by submitting false warranty claims.

                  1.   The NJFPA’s Requirement of Good Cause for Termination

          The NJFPA prohibits a franchisor from “terminat[ing], cancel[ing] or fail[ing] to renew a

   franchise without good cause.” N.J. Stat. Ann. § 56:10-5. “In any action . . . with respect to the

   termination of a motor vehicle franchise, the . . . franchisor shall have the burden of proving that

   termination of the motor vehicle franchise does not violate [N.J. Stat. Ann. § 56:10-5].” N.J. Stat.

   Ann. § 56:10-30(c). “In proving good cause for termination in any such action, the motor vehicle

   franchisor shall be limited to the grounds for termination set forth in the written notice [of

   termination],” id., which must “set[] forth all the reasons for such termination,” id. § 56:10-5.

          The NJFPA defines “good cause” as “the failure by the franchisee to substantially comply

   with those requirements imposed upon him by the franchise.” Id. According to the United States



                                                    12
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 13 of 40 PageID: 16938




   Court of Appeals for the Third Circuit, there is “no real or practical difference between a

   conclusion that a party materially breached a contract, and a conclusion that the party failed to

   substantially comply with its obligations under a contract.” Gen. Motors Corp. v. New A.C.

   Chevrolet, Inc., 263 F.3d 296, 317 n.8 (3d Cir. 2001). Thus, “whether [a franchisee’s] breach was

   material under the terms of the franchise agreement resolves the question whether [the franchisee]

   ‘substantially comp[lied]’ with the agreement for purposes of § 56-10-5’s ‘good cause’

   requirement.” Id. (citing N.J. Stat. Ann. § 56:10-5). Moreover, the “statutory definition of ‘good

   cause’ focuses solely on the objective actions of the franchisee—i.e. whether the franchisee

   substantially complied with franchise requirements—and not on the subjective motivations of the

   franchisor—i.e., whether the franchisor’s decision was undertaken in bad faith.” Id. at 321 n.11

   (emphasis added).

                  2.   Mall’s Motion for Partial Summary Judgment as to Count I

                          a. Is there a Requirement that the Franchisee Act Knowingly and
                             Intentionally?

          The above-stated law makes abundantly clear that, in order to determine whether a

   franchisor has good cause to terminate a franchise, a court need only determine if the franchisor

   has established that the franchisee materially breached the parties’ franchise contract. Mall

   nevertheless argues that a franchisor must establish that the franchisee knowingly and intentionally

   breached the franchise agreement.3 In support of this argument, Mall points to cases in which




          3
            Mall has also argued that a franchisor cannot establish good cause if it did not act in good
   faith. However, the Third Circuit has clearly foreclosed that argument. See New A.C., 263 F.3d
   at 321 n.11 (“Th[e] statutory definition of ‘good cause’ focuses solely on the objective actions of
   the franchisee . . . and not on the subjective motivations of the franchisor—i.e., whether the
   franchisor’s decision was undertaken in bad faith.”); see also 7-Eleven, Inc. v. Sodhi, Civ. A. No
   13-3715, 2016 WL 3085897, at *5 (D.N.J. May 31, 2016) (“[A]ny purported ulterior motive of
   [the franchisor], even if shown, is irrelevant to finding that [the franchisor] had good cause to
                                                    13
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 14 of 40 PageID: 16939




   courts have stated that the NJFPA “is not designed to protect those franchisees who willfully

   violate the terms of their franchise agreements[,]” and does not “‘prevent the severance of those

   who deliberately disregard [the] reasonable requirements contained in their contract with the

   franchise.’” Dunkin’ Donuts of Am., Inc. v. Middletown Donut Corp., 495 A.2d 66, 72 (N.J.

   1985) (citing Amerada Hess Corp. v. Quinn, 362 A.2d 1258, 1267 (N.J. Super. Ct. Law Div.

   1976)); Kumon N. Am. Inc. v. Timban, Civ A. No. 13-4809, 2014 WL 2812122, at *5 (D.N.J.

   June 23, 2014) (quoting Amerada Hess, 362 A.2d at 1267, and citing Middletown Donut, 495 A.2d

   at 72).     However, the mere fact that courts have concluded that termination is statutorily

   permissible when franchisees have deliberately or willfully violated their franchise agreement does

   not mean that franchisees who violate their agreements unintentionally, or due to recklessness,

   negligence, or neglect, are not also subject to termination. Indeed, as noted above, the statute states

   that, to establish good cause for termination, a franchisor need only show that the franchisee failed

   to “substantially comply” with the franchise agreement. N.J. Stat. Ann. § 56:10-5. Furthermore,

   the Third Circuit has equated this standard with that of material breach and has explicitly stated

   that the standard “focuses solely on the objective actions of the franchisee.” New A.C., 263 F.3d

   at 317 n.8; id. at 321 n.11 (emphasis added). Accordingly, we reject Mall’s assertion that a

   franchisor must establish that the franchisee deliberately or willfully breached its franchise

   agreement in order to establish good cause for termination.

                            b. Who is the Franchisee?

             We also reject Mall’s argument that we must consider Foulke, not Mall, to be the pertinent

   “franchisee” and that our analysis of whether GM has established good cause pursuant to the




   terminate the Franchise Agreements.” (citations omitted)). Accordingly, we do not address this
   argument further.
                                                     14
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 15 of 40 PageID: 16940




   statute must therefore focus on whether GM has pointed to evidence that Fouke himself knew

   about or was involved in any breach of the Dealer Agreement. See N.J. Stat. Ann. § 56:10-5

   (defining “good cause” for termination to be the “failure by the franchisee to substantially comply

   with those requirements imposed upon him by the franchise” (emphasis added)). Mall argues that

   we should find that Foulke is the franchisee because the NJFPA defines franchisee as “a person to

   whom a franchise is offered or granted,” N.J. Stat. Ann. § 56:10-3, and only Foulke is a “person.”

   However, Mall neglects to acknowledge that the NJFPA explicitly defines “person” to mean either

   “a natural person” or a “corporation, partnership, trust, or other entity.” N.J. Stat. Ann. § 56:10-

   26. Moreover, Mall’s own Complaint alleges that Mall is the franchisee. (See Compl. ¶ 7 (“Mall

   is a licensed New Jersey motor vehicle ‘franchisee’ as defined by N.J.S.A. 56:10-3(d) . . . .”); id.

   ¶ 130 (“Mall is a ‘franchisee’ and GM is a ‘franchisor’ under the Franchise Practices Act. N.J.S.A.

   56:10-3(c) and (d) . . . .”).) Indeed, Mall, not Foulke, is the named Plaintiff in this action, and the

   Complaint asserts NJFPA claims that the statute permits only a franchisee to assert. N.J. Stat.

   Ann. § 56:10-10 (“Any franchisee may bring an action against its franchisor . . . .”) And, finally,

   the only parties to the Dealer Agreement—and, thus, the franchisee and franchisor—are Mall and

   GM, not Foulke and GM. (See Dealer Agrmt. at 2 of 58; id. at Art. 2 (“Although this Agreement

   is entered into in reliance on the personal services of the Dealer Operator, the Dealer entity

   specified in this Agreement is the only party to this Agreement with General Motors.”).)

          Mall nevertheless argues that Foulke is the pertinent franchisee for our purposes because

   he signed the Dealer Agreement on behalf of Mall and was contractually required, as Mall’s Dealer

   Operator, to provide personal services in connection with the Agreement.4 Mall cites to NJFPA



          4
            Following oral argument on the pending Motions, Mall filed a Motion to Supplement the
   Summary Judgment Record, which seeks to supplement the record with, inter alia, evidence that
   the Dealer Agreement is a standard form agreement and to further argue that Foulke is the pertinent
                                                     15
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 16 of 40 PageID: 16941




   cases in which courts have referred to the dealer operator or owner operator as the “franchisee,”

   and it contends that we must therefore conclude that only Foulke’s own individual breach of the

   franchise agreement can give rise to a lawful termination. See, e.g., Simmons v. Gen. Motors

   Corp., Oldsmobile Div., 435 A.2d 1167, 1176-78 (N.J. Super. Ct. App. Div. 1981) (finding that

   owner operator, referred to as the “franchisee,” had substantially breached franchise agreement by

   transferring his interest in the franchise to another individual without first notifying franchisor,

   where franchise agreement called for dealer operator’s personal services and specifically

   “provided for termination of the agreement in the event of [the dealer operator’s] withdrawal or

   resignation and in case of sale without GM’s prior approval”).5



   franchisee for purposes of establishing good cause for termination. Whether to grant leave to
   supplement the record is a matter within the court’s discretion. See Edwards v. Pa. Tpk. Comm’n,
   80 F. App’x 261, 265 (3d Cir. 2003). Here, the fact that the Dealer Agreement is a standard form
   agreement is irrelevant to our resolution of the issues presented on summary judgment, and Mall’s
   additional arguments that Foulke is the pertinent franchisee add nothing to the already exhaustive
   briefing of this issue in connection with the pending Motions. Accordingly, we deny Mall’s
   Motion to Supplement insofar as it seeks to add these materials and arguments to the record. Id.
   at 265 (affirming district court’s denial of motion to supplement when “[t]he evidence [the movant]
   sought to introduce was merely corroborative of evidence already on the record and would not
   have altered the decision of the district court”); Saturn of Denville N.J., LP v. Gen. Motors Corp.,
   Civ. A. No. 08-5734, 2009 WL 953012, at *3 (D.N.J. Apr. 7, 2009) (denying motion to supplement
   when “the information [the party] wishes to add to the record will not [a]ffect the Court’s
   determination”).
          5
             Mall also cites to Tynan v. General Motors Corp., as a case that supports the proposition
   that the individual to whom a motor vehicle franchise is offered or granted is the franchisee. 591
   A.2d 1024 (N.J. Super. Ct. App. Div. 1991), rev’d in part, 604 A.2d 99 (N.J. 1992). However, at
   the start of the Tynan opinion, the court specifically identified the dealer itself, not its owner, as
   the franchisee. 591 A.2d at 1025 (“Plaintiff Tynan was the ‘sole owner’ or the ‘principal
   shareholder’ of plaintiff Towne Chevrolet, a former General Motors (GM) franchisee . . . .”
   (emphasis added)). Moreover, the central question in Tynan was whether the prior owner of an
   automobile franchise, who had given up his franchise and then attempted to purchase another one,
   had standing to assert an NJFPA cause of action created in favor of “franchisees” when the
   franchisor had rejected him as a prospective transferee. Id. at 1027. The court concluded that the
   New Jersey legislature “did not intend the Act to protect a prospective transferee and, thus, that a
   contract purchaser is not a ‘franchisee’ with standing to bring an action under the Act.” Id. at
   1031. Thus, we simply do not find Tynan to support Mall’s position in this case.
                                                    16
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 17 of 40 PageID: 16942




          We do not dispute that the Dealer Agreement in this case—and franchise agreements in

   other cases—impose duties on dealer operators; that dealer operators, acting on behalf of the

   franchisees, may breach such agreements by breaching those duties imposed upon them; and that,

   in such circumstances, a dealer operator’s breach may provide a franchisor with good cause for

   termination. However, in the instant case, the primary duties that were allegedly breached were

   duties that the Dealer Agreement specifically placed on the Dealer, i.e., Mall. (Dealer Agrmt., Art.

   11.2 (stating that “Dealer . . . agrees to timely submit true and accurate applications or claims for

   payments . . .”); id. Art. 13.1.10 (identifying Dealer’s “Submission . . . of false applications or

   reports” as a breach of the Agreement); id. Art. 14.5.5 (stating that GM may terminate the

   Agreement if it learns that the Dealer has submitted “false applications or claims for any payment

   . . . where the false information was submitted to generate a payment to Dealer for a claim which

   would not otherwise have qualified for payment”).) Accordingly, in considering whether there

   was good cause for termination, we do not consider whether Foulke individually breached his

   obligations under the Dealer Agreement but, rather, consider only whether Mall breached its

   obligations as the Dealer/franchisee. Accordingly, we reject all of Mall’s arguments for judgment




           Mall also contends that the court in Dunkin’ Donuts of America, Inc. v. Middletown Donut
   Corporation, 495 A.2d 66 (N.J. 1985), considered the principal of a Dunkin’ Donuts franchise,
   Gerald Smothergill, to be the franchisee for purposes of establishing good cause pursuant to the
   NJFPA’s termination provision. But, in fact, the Middletown Donut court stated that:
           Defendant Gerald Smothergill owned all of the stock of defendant corporations,
           Middletown Donut Corporation and Shawn Donut Corporation. Each corporation
           had entered into franchise and lease agreements with Dunkin’ Donuts, and
           Smothergill had personally guaranteed these agreements. Defendants are referred
           to in the singular as Smothergill or as franchisee.
   495 A.2d at 68 (emphasis added). Accordingly, while this case used a shorthand “franchisee” to
   refer to both the franchisee and its individual owner, it does not support Mall’s contention that
   only a dealer operator can be considered the franchisee for purposes of establishing good cause
   under the termination provision and we do not find it to require that we consider Foulke to be the
   franchisee in the instant case.
                                                    17
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 18 of 40 PageID: 16943




   in its favor that are grounded on the premise that GM is required to establish that Foulke himself

   knowingly and intentionally breached the Dealer Agreement.

                          c. Must the Franchisor Establish that it had Conclusive Evidence of Fraud
                             at the Time of Termination?

          We next turn to Mall’s argument that it is entitled to summary judgment in its favor because

   GM did not have “conclusive evidence” of fraud in its possession at the time that it issued the

   Notice of Termination on July 31, 2018. Significantly, Mall’s position that GM must establish

   that it had conclusive evidence of Mall’s breaches on July 31, 2018, would necessarily prohibit

   GM from relying on any new evidence of the asserted breaches that it obtained in discovery—

   most notably, the evidence that GM obtained from the Used Car Companies.6 However, there is

   simply no legal authority for Mall’s assertion that GM must establish that it had conclusive

   evidence of fraud at the time that it issued the termination notice and that it may not defend against

   Mall’s lawsuit for unlawful termination using additional evidence that it subsequently obtained.

   In maintaining that we must limit GM to the evidence that it had in July of 2018 and that GM must

   prove that it had good cause for termination based only on that evidence, Mall appears to rely

   exclusively on the NJFPA language that “[i]n proving good cause for termination . . . , the motor

   vehicle franchisor shall be limited to the grounds for termination set forth in the written notice [of

   termination],” N.J. Stat. Ann. § 56:10-30(c), which must “set[] forth all the reasons for such

   termination,” id. § 56:10-5. But this statutory language, on its face, requires only that the




          6
             Significantly, Mall previously filed a motion in limine seeking to exclude from evidence
   the affidavits that GM obtained from CarMax, Carvana, and DriveTime, and we denied that motion
   on September 24, 2020. (9/24/20 Order, ECF No. 117.) In doing so, we concluded, inter alia, that
   the affidavits concerned one of GM’s stated reasons for terminating Mall’s franchise, i.e., that Mall
   had submitted false warranty claims, and that the affidavits were “directly relevant to the disputed
   factual issue of whether . . . false warranty claims [for vehicles that were not physically present at
   Mall] were submitted and thereby provided good cause for termination.” (Id. at 3 n.1.)
                                                    18
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 19 of 40 PageID: 16944




   franchisor set forth in the notice of termination the reasons that it has concluded that the franchisee

   failed to substantially comply with the franchise requirements and then, if the franchisee

   subsequently challenges that termination, the franchisor must prove that the franchisee, in fact,

   failed to substantially comply with the franchise requirements as asserted in the notice. The

   language in no way suggests that the franchisor must have and provide the franchisee with

   completely unassailable evidence of the franchisee’s asserted breaches at the time that it issues the

   notice of termination. And it in no way suggests that the franchisor, when sued by the franchisee,

   may not obtain in discovery—and use in its defense—additional evidence of the same breaches

   that it set forth in the notice of termination. Accordingly, we reject Mall’s assertion that a

   franchisor attempting to prove good cause for termination must establish that it had conclusive

   evidence of fraud (or any other material breach) at the time that it issued the notice of termination.

   We therefore reject Mall’s argument that summary judgment should be entered in its favor because

   GM did not have conclusive evidence of fraud on July 31, 2018.

          Having concluded that all of Mall’s arguments in support of summary judgment in its favor

   on Count I are grounded on misstatements of the law, we deny Mall’s Motion for Partial Summary

   Judgment as to Count I in its entirety.

                  3. GM’s Cross-Motion for Partial Summary Judgment as to Count I

          As noted above, the NJFPA places the burden on the franchisor to establish good cause for

   termination. See N.J. Stat. Ann. § 56:10-30(c). Accordingly, on GM’s Cross-Motion for Summary

   Judgment as to Count I, it is GM’s burden to point to undisputed evidence that Mall materially

   breached the Dealer Agreement. $7,599,358.09, 953 F. Supp. 2d at 554 (stating that where the

   moving party bears the burden of proof on summary judgment, it must affirmatively establish that




                                                     19
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 20 of 40 PageID: 16945




   there is no genuine dispute of material fact and that no reasonable jury could find in the non-

   moving party’s favor (citing Bressman, 327 F.3d at 238)).

                          a.   GM’s Evidence in Support of its Motion

          GM asserts that the undisputed evidence establishes that it issued the Notice of Termination

   only after reasonably concluding that Mall had materially breached the Dealer Agreement by

   submitting false applications for payment and that “it did so only after Mall responded to the Notice

   of Breach with baseless denials, a complete lack of accountability, and accusations of bad faith

   against GM.”7 (GM’s Mem. in Opp. to Mall’s Mot. for Partial Summ. J. and in Supp. of GM’s

   Cross-Mot. for Partial Summ. J., ECF No. 82-1, at 29-30.) To support its assertion that Mall

   submitted false claims, GM points to its Debit Deviation Report, which sets forth the discrepancies

   that its auditors identified in the paperwork that Mall submitted in connection with its claims for

   payment for warranty repairs. (See Stip. Fact Ex. L.) The discrepancies noted in the Report

   include missing customer signatures, lack of service manager approval, and incorrect or missing

   vehicle details. (See generally id.) For more than 170 work orders, the auditors recorded a

   comment that the vehicle’s presence was “not substantiated.” (Id.) In a summary of the report,




          7
             Except to the extent that Mall argues that false submissions would not constitute a
   material breach unless Foulke knowingly participated in the breaches (an argument that we have
   rejected), Mall does not dispute that the submission of such claims, if proven, would constitute a
   material breach of the Dealer Agreement. Furthermore, because the Agreement, on its face,
   prohibits the submission of false claims for payment, we conclude that the submission of numerous
   false claims for payment would, in fact, constitute a material breach. (Dealer Agrmt., Art. 11.2
   (stating that “Dealer . . . agrees to timely submit true and accurate applications or claims for
   payments . . .”); id. Art. 13.1.10 (identifying Dealer’s “Submission . . . of false applications or
   reports” as a breach of the Agreement); id. Art. 14.5.5 (stating that GM may terminate the
   Agreement if it learns that the Dealer has submitted “false applications or claims for any payment
   . . . where the false information was submitted to generate a payment to Dealer for a claim which
   would not otherwise have qualified for payment”).)

                                                    20
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 21 of 40 PageID: 16946




   GM also classified 69 deviations, which accounted for $93,667.02 of the total proposed debit, as

   “misrepresentations.”8 (Id. at 5 of 99.)

          GM also points to the Declaration of Catherine Snyder, the Dealer Audit Supervisor in

   GM’s Audit Service Department. As noted above, Snyder states under oath in her Declaration that

   she analyzed the findings of the audit that were documented in the Debit Deviation Report,

   reviewed additional information from the Service Workbench program, registration records, and

   technician payroll and time records, and compiled a list of 61 repair orders that she believed were

   false due to “previous repairs done on vehicles in distant states, higher mileages during prior

   repairs, lack of time documentation for the technicians who supposedly repaired the vehicles, and

   voided vehicle identification numbers for vehicles Mall claimed to have repaired.” (Snyder Decl.,

   Cohen Decl. Ex. 18, ¶¶ 5-7.) She further attests that she concluded, based on the auditors’ findings

   and the numerous irregularities that she also identified, “that many vehicles were likely not at Mall

   when it claims to have repaired them, thereby confirming that Mall had submitted false claims for

   payment to GM.” (Id. ¶ 8.)

          The undisputed evidence further reflects that, following this comprehensive audit, GM

   issued a Notice of Breach, in which it explicitly stated that it had identified warranty submissions

   that “actually reflected fraud,” and it invited Mall to submit additional documentation or an

   explanation. (Stip. Facts Ex. L at 3-4 of 99.) GM additionally asserted in the Notice of Breach

   that Mall’s actions were violations of provisions of the Dealer Agreement that required Mall to

   submit true and accurate claims for payment and prohibited the “submission of false application



          8
             In the Debit Deviation Report, the items that GM classified as “misrepresentations” are
   identified with a Deviation Code of “9” in the Report’s “Deviation Detail” column and include
   one of the following notations in the “Deviation Description” column: “Falsification Of Vehicle
   Details,” “Falsification Of Work Order/Repair Order,” “Falsification of Time Records,” “Work
   Claimed Not Performed,” or “Other Falsification.” (See generally Stip. Facts Ex. L.)
                                                    21
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 22 of 40 PageID: 16947




   or claims for . . . payment.” (Id.) As detailed above, by way of example, GM highlighted four

   specific instances of warranty submissions that it deemed false, including one involving Carvana,

   one involving Car Max, and one involving an individual named Michael Grace. (Id. at 3 of 99;

   Cohen Decl. Ex. 19.)

          Mall responded to the Notice of Breach with documentation, as well as assertions that there

   were no fraudulent or false claims and that GM had no evidence of fraud. (Stip. Facts Ex. M, at 3

   of 4.) GM deemed Mall’s response deficient, and it issued its Notice of Termination, stating that

   it was terminating the Dealer Agreement based on Mall’s “failure to substantially comply with

   GM’s Service Policies and Procedures Manual, Mall’s submission of false applications and/or

   claims for payment concerning warranty work . . . and Mall’s deficient response to GM’s notice

   of breach.” (Stip. Facts Ex. O, at 5 of 12.) Then, in discovery in this case, GM obtained affidavits

   from CarMax, Carvana, and DriveTime, in which the Used Car Companies supported GM’s

   assertions of false claims by confirming that they had no record of Mall repairing almost 100

   vehicles for which Mall had made warranty claims and that almost 80 of those vehicles were not

   even in New Jersey when the warranty repairs were purportedly done. (Cohen Decl., Exs. 22-24.)

   Also in discovery, GM asked Mall’s Rule 30(b)(6) corporate designee, service manager Craig

   Colender, about the job card for customer Michael Grace, and Colender admitted that once he

   investigated that particular claim for payment, it was easy to determine that the claim was false.

   (Walter Craig Colender 30(b)(6) Dep. Tr., Cohen Decl. Ex. 6, at 212-13.) Colender also conceded,

   in his individual capacity, that he believed that the mileage had been changed on that job card so

   that the repair charge would be covered under the vehicle’s warranty. (Colender Dep. Tr., Cohen

   Decl. Ex. 2, at 264-65.)




                                                   22
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 23 of 40 PageID: 16948




           The above evidence is plainly sufficient to meet GM’s burden on summary judgment to

   identify evidence “that would entitle [it] to a directed verdict if not controverted at trial.” Foster,

   208 F. App’x at 179 (quotation omitted). Indeed, a reasonable jury could only conclude, based on

   the above evidence, that GM had good cause to terminate Mall’s Dealer Agreement because GM

   reasonably concluded based on the hundreds of identified record-keeping discrepancies in Mall’s

   warranty records that Mall had been submitting false claims for payment. The burden therefore

   shifts to Mall to “come[] forward with probative evidence that would demonstrate the existence of

   a triable issue of fact.” Bressman, 327 F.3d at 238 (citations omitted).

                           b.   Are there Triable Issues of Fact?

           Mall argues there are genuine disputes of material fact as to whether GM had good cause

   to issue the Notice of Termination because there is evidence that certain deviations noted in the

   Debit Deviation Report were erroneous. Specifically, Mall argues that there are genuine disputes

   of material fact as to the validity of the 69 deviations initially identified as “misrepresentations” in

   the summary of the Debit Deviation Report.9 It primarily reasons that the deviations were based

   on the auditors’ assertions that there were improper service management authorizations for the




           9
             Mall argues that sixteen of the 69 deviations deemed to demonstrate falsifications were
   duplicates and it therefore maintains that only 53 alleged deviations are actually at issue. It is
   apparent from the Debit Deviation Report that there were often multiple repairs listed on a single
   job order and the Report lists each charged repair as a separate improperly substantiated claim for
   warranty payment. (See, e.g., Stip. Facts Ex. L, at 17 of 99.) Thus, when there are multiple entries
   in the Report for a single job card, those entries show that each payment claim on the job card is
   rejected for the same set of reasons. (See, e.g., id.) We therefore understand Mall’s position that,
   when addressing the asserted deviations, it can address all charged repairs on a single job order
   together. At the same time, we understand GM’s position that, to the extent that a repair order
   may be fraudulent, each individual claim for payment on that repair order can be considered an
   independent fraudulent claim. In the end, it appears that there is no dispute that there were 69
   claims for warranty payments that were rejected as falsifications, and that those claims were
   associated with 53 job cards.

                                                     23
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 24 of 40 PageID: 16949




   repairs and/or that the vehicle’s mileage was handwritten, and it argues that there is evidence to

   support conclusions that the Mall service dispatchers who authorized the repairs were qualified to

   do so and that GM’s Service Manual did not prohibit handwritten mileage. 10

          There are, in fact, complex and detailed factual questions as to whether certain record-

   keeping deficiencies that GM identified in the Debit Deviation Report were properly labeled as

   violations of GM’s written requirements. Indeed, in connection with a prior Motion that Mall filed

   for summary judgment on its unlawful chargebacks claim in Count V of the Complaint, we held

   that there was a “genuine dispute of material fact as to whether the service dispatcher approvals

   violated GM’s written requirements and, thus, were valid deviations.” (9/3/20 Order, ECF No.

   116, at 3 n.1.) However, the mere fact that there may be factual disputes regarding whether certain

   record-keeping discrepancies constituted valid deviations from GM’s requirements does not create

   a genuine issue of material fact as to whether GM reasonably concluded, based on the totality of

   the identified discrepancies, that Mall had been submitting false claims for warranty payment and

   that it therefore had good cause to terminate Mall’s Dealer Agreement. Indeed, the fact that

   discovery obtained from the Used Car Companies confirmed that Mall had submitted almost 100



          10
              In Mall’s Motion to Supplement the Summary Judgment Record, it asks to add to the
   record materials indicating that it attempted to mediate the propriety of the chargebacks that GM
   asserted in the Debit Deviation Report and that the mediation was stayed at GM’s request. It
   argues that this information is necessary to counter GM’s statement at oral argument that Mall has
   “refused to repay any of [the chargebacks]” and is critical to resolution of the summary judgment
   motions because it demonstrates that “the veracity of the chargebacks has not been resolved.”
   (N.T. 11/30/20, at 25; Mall’s Mot. to Suppl. Summ. J. R. at 11.) We do not find it to be relevant
   to the instant dispute whether it was Mall or GM that made the decision to stay mediation of the
   chargebacks. Moreover, the existing summary judgment record already adequately reflects that
   the veracity of each and every chargeback has not yet been tested and resolved. Consequently, we
   deny Mall’s Motion to Supplement the Summary Judgment Record with these additional materials,
   which would have no effect on our resolution of the issues before us. See Edwards, 80 F. App’x
   at 265. Furthermore, in light of our prior resolution of the remainder of the Motion to Supplement,
   see supra note 4, we deny that Motion in its entirety.

                                                   24
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 25 of 40 PageID: 16950




   warranty payment claims for vehicles that the Used Car Companies had no record of Mall

   repairing, and that nearly 80 of those vehicles were not even located in New Jersey when they

   were purportedly repaired, makes clear that GM’s conclusion, based on its audit, that Mall was

   submitting false warranty claims was not only reasonable, but was also correct. Thus, in spite of

   there being factual disputes regarding certain specific deviations and record-keeping discrepancies,

   we conclude that those questions of fact are not material to the question of whether GM had good

   cause because they do not provide a basis on which to find that GM’s ultimate conclusion from

   the audit that Mall was submitting false claims in breach of the Dealer Agreement was unjustified.

          At oral argument on the summary judgment Motions, we specifically asked Mall to identify

   any facts in the record that could give rise to a genuine dispute as to the location of the nearly 100

   cars identified in the Used Car Companies’ affidavits, i.e., whether it could point to any evidence

   that those cars were actually located at Mall on the dates of their claimed repairs.11 In response to

   that inquiry, Mall asserted that Ray Moffatt, a service advisor at Mall, testified at his deposition




          11
              Mall has suggested that the affidavits from CarMax, Carvana, and DriveTime have little
   probative value because they were “generated, edited, and re-edited by GM” and contain
   “substantial inaccuracies and inconsistencies.” (Mall’s Mem. in Opp. to GM’s Mot. for Partial
   Summ. J., ECF No. 98, at 17.) However, it does not develop this assertion in its summary judgment
   papers and it ultimately argues that GM cannot establish good cause with the affidavits “putting
   aside [their] inaccuracies and inconsistencies.” (Id.) Accordingly, we do not read Mall’s summary
   judgment arguments to rest on a challenge to the credibility of the Used Car Company affidavits.
   Moreover, it bears noting that “[a] plaintiff cannot survive summary judgment simply by asserting
   the jury might disbelieve the testimony of defendant’s witnesses.” Layden v. Target Corp., Civ.
   A. No. 15-3467, 2018 WL 3122334, at *9 (D.N.J. June 25, 2018) (citing Schoonejongen v. Curtiss
   Wright, 143 F.3d 120, 130 (3d Cir. 1998)) (additional citations omitted). Rather, a party must
   produce affirmative evidence to defeat a properly supported summary judgment motion. Big
   Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992) (“[A]n opponent
   [to a summary judgment motion] may not prevail merely by discrediting the credibility of the
   movant’s evidence; it must produce some affirmative evidence.” (citing Anderson, 477 U.S. at
   256-57)). Accordingly, we will consider only whether Mall has produced affirmative evidence
   that creates a genuine dispute of material fact as to the matters contained in the affidavit.

                                                    25
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 26 of 40 PageID: 16951




   that if he generated a repair order, he “would have had keys to th[e] vehicle.” (N.T. 11/30/20, at

   38-39 (quoting Moffett Dep. Tr., Cohen Decl. Ex. 25, at 87).) Mall further noted that, with respect

   to one specific vehicle that, according to Carvana, was in Texas when Mall purportedly repaired

   it, Moffett testified that he “assume[d]” but did not “have definitive proof” that that vehicle was at

   Mall, and that “if [he] wrote it up and had keys, then . . . [he] did do the work.” (N.T. 11/30/20, at

   38-39; Moffett Dep. Tr. at 124-25.)         Mall also pointed to deposition testimony from the

   representative of DriveTime who testified that it would be speculation to state where its vehicles

   were at the time that they were purportedly repaired and, thus, only stated in his affidavit that

   DriveTime had no record of Mall repairing its vehicles on the dates that they were purportedly

   repaired.12 (N.T. 11/30/20, at 39; DriveTime Aff., Cohen Decl. Ex. 24, ¶¶ 5-19.) Finally, Mall

   pointed to the deposition of Mall dispatcher Yackimowicz, who testified at his deposition that he

   had a specific recollection of working on one car that CarMax stated was in Denver, Colorado on

   the day that Mall’s records reflect that the repair was conducted and thus, he believed that

   CarMax’s statement that the car was in Denver was false. (See N.T. 11/30/20, at 39; Yackimowicz

   Dep. Tr., Cohen Decl. Ex. 4, at 286-89.) Nonetheless, even construing the facts in the light most

   favorable to Mall, we find that these few scattered and inconclusive facts are simply insufficient



          12
             The DriveTime representative’s deposition transcript is not in the summary judgment
   record. However, Mall attached the transcript of that deposition as exhibit 20 to its “Motion in
   Limine to Bar Documents and Information obtained by GM from Third-Party Entities after the
   Notice of Termination,” which is Docket No. 74 in this case. That deposition transcript reflects
   that the DriveTime representative did, in fact, testify that DriveTime took the position that it could
   only speculate as to the location of the DriveTime vehicles at issue on the dates that Mall
   purportedly repaired them. (Diana Chavez Dep. Tr., ECF No. 74-16, at 112, 125-26.) However,
   the DriveTime representative made clear in her affidavit that DriveTime creates and maintains
   records of repairs that third-parties perform on its vehicles. (DriveTime Aff. ¶ 3.) Thus, although
   her affidavit does not attest to the location of the DriveTime vehicles at issue in this case, it states
   that DriveTime’s records do not reflect that Mall performed repairs on fourteen vehicles on the
   dates that Mall claimed to have repaired them. (Id. ¶¶ 6-19.) Mall has not offered any evidence
   that disputes DriveTime’s representations in this regard.
                                                     26
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 27 of 40 PageID: 16952




   to create a genuine issue of material fact as to whether the nearly 100 Used Car Company cars at

   issue were physically present at Mall on the dates that they were purportedly repaired. See Galli,

   490 F.3d at 270 (requiring non-moving party’s evidence on summary judgment to be “more than

   a scintilla.” (quotation omitted)). At best, these facts might support a reasonable jury conclusion

   that just one of the nearly 100 cars—the one that Yackimowicz specifically remembered—was at

   Mall for its claimed repair. Accordingly, we conclude that Mall has failed to point to evidence

   that creates a genuine issue of material fact as to the location of the nearly 100 cars addressed in

   the Used Car Company affidavits for which warranty claims were submitted.

          In sum, we conclude that a reasonable jury could only conclude based on the record

   evidence that Mall submitted upwards of 100 false warranty claims for vehicles that were not

   present at its facility. Moreover, the submission of such false warranty claims, which was a ground

   for termination set forth in the Notice of Termination, constituted a material breach of the Dealer

   Agreement and thus, provided GM with good cause to terminate the Dealer Agreement. We

   therefore grant GM’s Cross-Motion for Partial Summary Judgment insofar as it seeks judgment in

   its favor on Count I of the Complaint, and we enter judgment on that Count in GM’s favor.

          B. Counts II, III, VI, and VII

          In Counts II, III, VI and VII of the Complaint, Mall asserts NJFPA claims for unreasonable

   performance standards and unreasonable formulas for gauging franchise performance, in violation

   of N.J. Stat. Ann. § 56:10-7(a) and (d); a breach of contract claim; and a claim for breach of the

   covenant of good faith and fair dealing. Mall’s claims in these Counts are all grounded on

   allegations that GM improperly penalized Mall for performing fleet warranty work for government

   entities, including police departments, because such work produced high warranty costs for GM.

   Mall maintains that, because it did this work, GM subjected it to unfair audits designed to coerce



                                                   27
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 28 of 40 PageID: 16953




   and intimidate Mall to abandon its contractual and statutory rights to perform the work. In all four

   claims, Mall seeks to recover “all of [Mall’s] damages from GM, including, but not limited to,

   attorneys’ fees and costs of suit,” as well as punitive damages. (Compl. ¶¶ 141, 147, 165, 169,

   and Prayer for Relief ¶ 8.)

          GM has moved for summary judgment on these four claims (Counts II, III, VI and VII),

   arguing that all four claims require proof of recoverable damages and that Mall has offered no

   proof of damages. After receiving GM’s motion for summary judgment on these claims, Mall for

   the first time produced an affidavit from Foulke, which sets forth over $900,000 in purported

   damages arising from the four claims asserted in Counts II, III, VI and VII. Mall maintains that

   the Foulke affidavit satisfies any obligation it has to produce proof of damages. It also argues that

   it can proceed with its claims to seek punitive damages on its NJFPA claims in Counts II and III,

   even in the absence of proof of compensatory damages.13



          13
              Mall does not dispute that it cannot proceed on its contract claims in Count VI and VII
   in the absence of proof of compensatory damages. (See Mall’s Mem. in Opp. to GM’s Cross-Mot.
   for Partial Summ. J., ECF No. 98, at 34 (citing Sheet Metal Workers Int’l Ass’n Local No. 27 v.
   E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013) (requiring proof of damages for breach of
   contract claim under NJ law), and Wade v. Keller Inst., 778 A.2d 580, 586 (N.J. Super. Ct. App.
   Div. 2001) (requiring proof of damages for breach of implied covenant of good faith and fair
   dealing claim under NJ law)).) Similarly, there is no dispute that punitive damages are not
   available on the breach of contract claims. See Thomas v. Ne. Univ., 457 F. App’x 83, 85 (3d Cir.
   2012) (“[P]unitive damages . . . are not recoverable under New Jersey law for breach of contract.”
   (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1194 (3d Cir. 1993))); see also Lewis v.
   Gov’t Employees Ins. Co., Civ. A. No. 18-5111, 2019 WL 1198910, at *5 (D.N.J. Mar. 14, 2019)
   (“The New Jersey Supreme Court has held that generally ‘punitive damages are not available in
   an action for a breach of contract.’” (quoting Buckley v. Trenton Saving Fund Soc’y, 544 A.2d
   857, 865 (N.J. 1988))).
           On the other hand, it argues in its papers that it can proceed on its NJFPA claims in Count
   II and III without proving that it is entitled to damages. In support of this position, it cites Dunkin’
   Donuts Inc. v. Dough Boy Management, Inc., Civ. A. No. 02-243, 2006 WL 20521 (D.N.J. Jan 3,
   2006), for the proposition that “the NJFPA does not explicitly require a showing of damages in
   order to establish a violation.” Id. at *11. However, the NJFPA, by its terms, only permits a
   franchisee to bring an action for either damages or injunctive relief. N.J. Stat. Ann. § 56:10-10
   (stating that “[a]ny franchisee may bring an action against its franchisor for violation of this act . .
                                                     28
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 29 of 40 PageID: 16954




          GM argues in both its reply brief in support of its summary judgment motion, and in a

   later-filed Motion in Limine to Preclude Evidence of Damages, that Mall cannot rely on the Foulke

   affidavit to prove damages because, inter alia, Mall failed to disclose the affidavit in a timely

   fashion under Federal Rule of Civil Procedure 26 and the affidavit does not contain the specificity

   that Rule 26 disclosures require.14 Rule 26(a) requires parties to voluntarily disclose:

                  a computation of each category of damages claimed by the
                  disclosing party—who must also make available for inspection and
                  copying as under Rule 34 the documents or other evidentiary
                  material, unless privileged or protected from disclosure, on which
                  each computation is based, including materials bearing on the nature
                  and extent of injuries suffered.

   Fed. R. Civ. P. 26(a)(1)(A)(iii). Rule 26(e) further obligates parties to supplement any disclosures

   they have made:

                  [a] party who has made a disclosure under Rule 26(a)—or who has
                  responded to an interrogatory, request for production, or request for
                  admission—must supplement or correct its disclosure or response:
                  (A) in a timely manner if the party learns that in some material
                  respect the disclosure or response is incomplete or incorrect, and if
                  the additional or corrective information has not otherwise been
                  made known to the other parties during the discovery process or in
                  writing; or (B) as ordered by the court.


   . to recover damages . . . and, where appropriate, . . . injunctive relief.”) Here, Mall does not seek
   injunctive relief on its claims in Count II and Count III. Thus, it must establish some recoverable
   damages in order to prevail on those claims. GM maintains that Mall must prove a right to
   compensatory damages because there is no right to punitive damages under the NJFPA, but, for
   purposes of this Motion, we will assume without deciding that Mall may support its claims in
   Counts II and II by establishing a viable claim for either compensatory or punitive damages.
   However, in order to survive summary judgment on those claims, Mall must point to proof of
   either one or the other. Indeed, we asked Mall’s counsel at oral argument, “If we hold that [Mall
   is] not entitled to damages, compensatory or punitive, what’s left other than that with Counts 2
   and 3?,” and counsel replied, “There is nothing left.” (N.T. 11/30/20, at 71.)
          14
             GM also argues that we should disregard the Foulke affidavit as a sham affidavit, and/or
   because it is factually insufficient to support any claim for damages. Because we conclude that
   Mall cannot rely on the affidavit because it was not timely disclosed under the Federal Rules and
   does not have the contents that the Federal Rules require, we need not resolve these alternative
   arguments for excluding the Foulke affidavit from evidence.
                                                    29
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 30 of 40 PageID: 16955




   Fed. R. Civ. P. 26(e). At the same time, Rule 37 addresses a party’s “Failure to Make Disclosures

   or to Cooperate in Discovery.” Fed. R. Civ. P. 37. It states in pertinent part:

                  If a party fails to provide information . . . as required by Rule 26(a)
                  or (e), the party is not allowed to use that information or witness to
                  supply evidence on a motion, at a hearing, or at a trial, unless the
                  failure was substantially justified or is harmless. In addition to or
                  instead of this sanction, the court, on motion and after giving an
                  opportunity to be heard:

                  (A) may order payment of the reasonable expenses, including
                  attorney’s fees, caused by the failure;

                  (B) may inform the jury of the party’s failure; and

                  (C) may impose other appropriate sanctions . . . .

   Fed. R. Civ. P. 37(c)(1). “Rule 37 is ‘written in mandatory terms and is designed to provide a

   strong inducement for disclosure of Rule 26(a) material.’” Horizon Blue Cross Blue Shield of

   New Jersey v. Transitions Recovery Program, Civ. A. No. 10-3197, 2015 WL 1137777, at *3

   (D.N.J. Mar. 13, 2015) (quoting Newman v. GHS Osteopathic, Inc., 60 F.3d 153, 156 (3d Cir.

   1995)). “However, district courts must ‘exercise particular restraint in considering motions to

   exclude evidence.’” Id. (quoting ABB Air Preheater v. Regenerative Envtl. Equip. Co., 167

   F.R.D. 668, 671 (D.N.J. 1996) (additional citations omitted)); Meyers v. Pennypack Woods Home

   Ownership Ass’n, 559 F.2d 894, 905 (3d Cir. 1977). The Third Circuit has stated that “‘the

   exclusion of critical evidence is an “extreme” sanction, not normally to be imposed absent a

   showing of willful deception or “flagrant disregard” of a court order by the proponent of the

   evidence.’” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 791–92 (3d Cir. 1994) (quoting Meyers,

   559 F.2d at 905).

          In determining whether to exclude evidence pursuant to Rule 37(c)(1), we are to “consider

   four factors: (1) the prejudice or surprise of the party against whom the excluded evidence would

                                                    30
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 31 of 40 PageID: 16956




   have been admitted; (2) the ability of the party to cure that prejudice; (3) the extent to which

   allowing the evidence would disrupt the orderly and efficient trial of the case . . . ; and (4) bad

   faith or wilfulness in failing to comply with a court order or discovery obligation.” Nicholas v.

   Pennsylvania State Univ., 227 F.3d 133, 148 (3d Cir. 2000) (citing Konstantopoulos v. Westvaco

   Corp., 112 F.3d 710, 719 (3d Cir. 1997); see also Horizon Blue Cross Blue Shield of New Jersey,

   2015 WL 1137777, at *3 (citing Newman, 60 F.3d at 156). A fifth factor for consideration is “the

   importance of the excluded evidence.” Accurso v. Infra-Red Servs., Inc., 169 F. Supp. 3d 612,

   616 (E.D. Pa. 2016) (citing ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 298 (3d Cir. 2012)).

   “The burden . . . falls on the moving party to establish that exclusion is the most appropriate

   remedy.” Accurso, 169 F. Supp. 3d at 615 (citations omitted).

          Here, Mall made its original Rule 26 disclosures on December 12, 2018. It stated in its

   initial disclosure under the heading “Calculation of Damages” that it was seeking damages on its

   breach of contract and NJFPA claims, but that it “ha[d] not yet computed the full amount of

   damage it ha[d] sustained.” (Mall’s Initial Disclosures, Mall’s Mem. in Opposition to GM’s Mot.

   in Limine to Preclude Evid. of Damages Ex. A, ECF No. 138-2, at 14 of 15 ¶ C.) It supplemented

   those disclosures on November 8 and November 14, 2019. In the November 14, 2019 Amended

   Rule 26 disclosures, Mall again stated, under the heading “Calculation of Damages,” that it was

   seeking “damages for GM’s breaches of the Dealer Agreement and violations of the [NJFPA] and

   common law, as well as attorneys’ fees and costs.” (Mall’s 2d Am. Disclosures, Cohen Decl. Ex.

   28, at 16 of 17 ¶ C.) This time, it did not add that it had not yet computed its damages, but it also

   did not include a computation of damages. (See id.) Fact discovery ended on January 22, 2020.

   Expert disclosures were due on February 23, 2020, and Mall did not disclose a damages expert.

   On March 23, 2020, GM filed its Motion for Partial Summary Judgment as well as a Motion to



                                                    31
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 32 of 40 PageID: 16957




   Strike Mall’s Jury Demand, both of which argued that Mall had failed to produce any evidence of

   damages. Mall attached the Foulke affidavit, which is dated April 6, 2020, as an exhibit to both

   its April 6, 2020 response to GM’s jury demand motion and its April 20, 2020 response to GM’s

   Motion for Partial Summary Judgment. (See Foulke Aff., Mall’s Mem. in Opposition to GM’s

   Cross-Mot. for Partial Summ. J. Ex. F, ECF No. 98-7.)

          The affidavit consists of 18 paragraphs. (Id.) Foulke states in the affidavit that from July

   2017 to October 2017, GM auditors performing Mall’s on-site audit caused Mall to suffer

   $729,337 in lost profits by disrupting Mall’s business by talking to employees, requesting records,

   reviewing warranty claims, requiring employees and managers to scan copies of Mall’s records

   and review records, and preventing General Manager Colender from performing his management

   responsibilities (including meetings with customers and employees). (Id. ¶¶ 2-11.) He further

   states that, from May 2018 to July 2018, GM caused Mall to suffer $263,784 in lost profits by

   forcing Foulke and Colender to spend hundreds of hours reviewing and collecting documents in

   connection with litigation and appearing at depositions, and causing declining job performance

   from Mall employees who feared losing their jobs. (Id. ¶¶ 12-16.) Foulke supports these specific

   figures by stating that (1) Mall’s profits between July 2017 and October 2017 were $729,337 lower

   than the profits earned in 2016 (id. ¶ 11), and (2) that Mall’s profits had been growing each year

   by more than 20% from 2012 through 2017, that they began to drop in 2017, and that, in 2018 and

   2019, it “lost profits of $263,784.00 as a result of the GM’s chargebacks, termination, and this

   litigation.” (Id. ¶¶ 15-16.) The affidavit does not acknowledge or account for the possibility that

   there may have been alternative causes for Mall’s decreased profits during the specified time

   frames. (See generally id.)




                                                   32
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 33 of 40 PageID: 16958




           GM asks that, as a sanction for Mall’s failure to timely provide the information required in

   Rule 26(a) and (e), we preclude Mall from “us[ing] that information . . . to supply evidence on a

   motion . . . or . . . a trial,” arguing that Mall’s failure was neither “substantially justified [nor]

   harmless.” Fed. R. Civ. P. 37(c)(1). In assessing this argument, we look to the five factors set

   forth above. First, it is plain that GM was both surprised and prejudiced by Mall’s failure to

   disclose before April 2020 that it was seeking lost profit damages and/or damages for

   “investigatory costs.” Indeed, there is no evidence in the record that Mall had communicated in

   any way that it was seeking such damages and, as a result, GM did not question any of Mall’s

   witness about such damages at their depositions and did not retain a damages expert.15 Moreover,

   GM prepared and filed both its Motion for Partial Summary Judgment and its Motion to Strike

   Mall’s Jury Demand based on its justifiable understanding that Mall had no evidence of damages.

   At today’s late date, there is no conceivable way to cure the prejudice that GM has suffered by

   Mall’s late damages disclosure without completely upending this long-standing litigation, which

   is now nearing trial. Among other potentially curative measures, we would have to reopen both

   fact and expert discovery to permit GM to respond to this new evidence and damages theory and

   would then have to permit GM to file new dispositive motions and motions in limine. See Allstate

   Life Ins. Co. v. Stillwell, Civ. A. No. 15-8251, 2020 WL 832898, at *6 (D.N.J. Feb. 20, 2020)

   (“Defendants should have been able to explore in detail . . . [and] to conduct significant discovery

   on the theory that they should be responsible for $250,000 in damages. . . [, and they] were denied

   the appropriate opportunity to do so because of [plaintiff’s] . . . failure to comply with its discovery

   obligations and its obligations under Rule 26(a).”) Thus, if we were to permit the affidavit to be

   introduced into evidence and permit Mall to rely on these belatedly-claimed damages, disruption



           15
                GM stated at oral argument that it took 11 or 12 depositions. (N.T. 11/30/20, at 49.)
                                                     33
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 34 of 40 PageID: 16959




   of this litigation and the upcoming trial would not merely be likely, but would be certain. See,

   e.g., id. at *7 (“It would certainly be disruptive to the just resolution of this matter to permit

   [plaintiff] to rely on information supporting its damages claims that Defendants did not have access

   to before fact discovery closed.”)

           We also have little trouble concluding that Mall’s belated disclosure of the significant

   damages claims set forth in the Foulke affidavit demonstrates both bad faith and an unwillingness

   to comply with the well-known requirements of Rule 26. Indeed, it seems indefensible that Mall

   did not produce the affidavit at some point during fact discovery, particularly when the affidavit

   is from Mall’s own principal.16 And while we also consider the importance of the evidence and

   recognize that evidence of damages is critically important to the success of Mall’s claims, such

   considerations cannot outweigh Mall’s blatant disregard for its obligations under Rule 26 and the

   transparent impropriety of its post-discovery attempt to cure its proof deficiencies using a hastily-

   prepared affidavit from its own principal. It also bears noting that we seriously question the

   probative value of the affidavit presented, which includes no computation of damages, does not

   cite to specific documents that support it, and does little to attempt to establish the necessary causal

   connection between GM’s alleged penalization of Mall for performing fleet warranty work and the

   damages asserted. See Fed. R. Civ. P. 26(a)(1)(A)(iii) (requiring the disclosing party to provide

   “a computation of each category of damages claimed” and to “make available for inspection and

   copying . . . documents or other evidentiary material . . . on which each computation is based”);



           16
              Mall argues that it adequately informed GM of its lost profits claim because it produced
   in discovery its 2015-2018 financial statements, which reflect the decrease in profits that Foulke
   references in his affidavit. However, the production of these financial statements, without any
   accompanying computation of claimed damages, does not comply with Rule 26, particularly when
   Mall only informed GM in its Complaint that it was seeking “all of its damages” and it identifies
   no point in time that it advised GM that it was seeking “lost profits” and “investigatory costs” prior
   to its production of the Foulke Affidavit. (Compl. ¶¶ 141, 147, 161, 165, 169.)
                                                     34
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 35 of 40 PageID: 16960




   Cromartie v. Carteret Sav. & Loan, 649 A.2d 76, 83 (N.J. Super. Ct. App. Div. 1994) (“To recover

   lost profits, a party must show that profits were lost as a result of the actionable conduct

   complained of.”). For all of these reasons, we grant GM’s motion to exclude any evidence of

   damages referenced in or based upon the Foulke affidavit, concluding that the failure to produce

   the affidavit prior to the filing of dispositive motions was neither “substantially justified [nor]

   harmless,” that Mall’s actions flagrantly disregarded its Rule 26 obligtions, and that exclusion of

   the affidavit from evidence is the only appropriate sanction. Fed. R. Civ. P. 37(c)(1).

          In the absence of the evidence set forth in the Foulke affidavit, Mall has put forth no

   evidence of compensatory damages that it has sustained as a result of Mall’s alleged misconduct

   in Count II, III, VI, and VII of the Complaint. Without such damages, it cannot proceed on its

   breach of contract claims in Count VI and VII and judgment must be entered in GM’s favor on

   those claims. See supra note 13. Mall argues that it should nevertheless be permitted to pursue its

   NJFPA claims in Count II and III in order to collect punitive damages. However, the New Jersey

   Punitive Damages Act precludes an award of punitive damages absent an award of compensatory

   damages. N.J. Stat. Ann. § 2A:15-5.13 (stating that “[p]unitive damages may be awarded only if

   compensatory damages have been awarded in the first stage of the trial”); Smith v. Whitaker, 734

   A.2d 243, 253 (N.J. 1999) (observing that the New Jersey Punitive Damages Act provides that “an

   award of compensatory damages [is] a statutory predicate for an award of punitive damages”

   (citing N.J.S.A. 2A:15–5.13(c)). Accordingly, we conclude that Mall cannot proceed on a claim

   for punitive damages on the NJFPA claims because it is unable to establish that it is entitled to any

   compensatory damages. Moreover, with no recoverable compensatory or punitive damages, Mall

   cannot prevail on its NJFPA claims in Count II and III. See supra note 13.




                                                    35
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 36 of 40 PageID: 16961




          In sum, we conclude that Mall has failed to produce any evidence of damages that could

   support its claims in Counts II, III, VI, and VII. We therefore grant GM’s Motion for Summary

   Judgment insofar as it seeks judgment in its favor on Counts II, III, VI, and VII of the Complaint.

          C. Punitive Damages

          GM’s Motion for Partial Summary Judgment also asks that we enter judgment in its favor

   on all claims for punitive damages in Mall’s Complaint. (See Compl. Prayer for Relief ¶ 8

   (requesting punitive damages with respect to all Counts of the Complaint). We have already

   concluded that judgment should be entered in GM’s favor on Counts I, II, III, VI, and VII and thus,

   the only claim for punitive damages that remains is that in connection with Count V, which asserts

   an NJFPA claim for unlawful chargebacks.

          The claim for unlawful chargebacks arises out of GM’s attempt to obtain reimbursement

   for the more than $650,0000 in payments that it made to Mall for warranty repairs that GM

   subsequently identified in its Debit Deviation Report as based on either false or unsubstantiated

   claims. Count V asserts that these chargebacks violated NJFPA § 56:10-15(f), which prohibits a

   franchisor from charging back to a franchisee a warranty claim that has been approved and paid

   unless the franchisor can show that (1) “the claim was false or fraudulent,” (2) “the services were

   not properly performed,” (3) “the parts or services were unnecessary to correct the defective

   condition,” or (4) the “franchisee failed to reasonably substantiate the claim in accordance with

   reasonable written requirements of the . . . franchisor” “provided that . . . the franchisee had been

   notified of the requirements prior to the time the claim arose and the requirements were in effect

   at the time the claim arose.” N.J. Stat. Ann. § 56:10-15(f). As remedies, Count V seeks “an Order

   declaring that GM’s asserted chargebacks are in violation of N.J.S.A. 56:10-15(f), an Order

   enjoining GM from unlawfully charging back Mall, and recovery of all of its damages from GM,



                                                    36
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 37 of 40 PageID: 16962




   including, but not limited to attorneys’ fees and costs of suit pursuant to N.J.S.A. 56:10-29,” and

   punitive damages. (Compl. ¶ 161, Prayer for Relief ¶ 8.)

          The record reflects that GM ultimately requested that Mall reimburse it $656,033.04 in

   payments it made on warranty claims that it deemed false or unsubstantiated and there is no record

   evidence reflecting that Mall ever repaid those claims. (See Stip. Facts Ex. 0, at 4, 6 of 12.) Mall,

   in fact, appears to concede that it has not paid the $656,033.04 in proposed chargebacks because

   those chargebacks have been stayed until the conclusion of this litigation. (See N.T. 11/30/20, at

   67; Mall’s Mem. in Opp. to GM’s Jury Demand Mot., ECF No. 94, at 10.) Moreover, Mall has

   not set forth any other admissible evidence of other damages that it has a sustained as a result of

   allegedly unlawful chargebacks in Count V.17 Accordingly, just as with Mall’s claims in Count

   II, III, VI, and VII, Mall has no evidence of damages that it has sustained as a result of GM’s

   conduct at issue in Count V, and, in the absence of proof of compensatory damages, the New

   Jersey Punitive Damages Act prohibits it from collecting punitive damages in connection with that

   claim. N.J. Stat. Ann. § 2A:15-5.13(c). We therefore grant GM’s summary judgment motion

   insofar as it seeks judgment in GM’s favor on Mall’s claim for punitive damages in its entirety.

          D. Right to Jury Trial

          GM has also filed a Motion to Strike Mall’s Jury Demand, arguing that, because Mall has

   not asserted a viable claim for damages, the only relief it can seek is equitable in nature. As we

   have granted judgment in GM’s favor on all claims except Count V, this is the only claim we must

   now consider.    In addition, because we have concluded that Mall is not entitled to either




          17
              Although the Foulke Affidavit states that Mall suffered “lost profits in the amount of
   $263,784.00 as a result of GM’s chargebacks, termination, and this litigation,” we have already
   ruled that this affidavit is inadmissible and cannot provide a basis for any damages claim. (Foulke
   Aff. ¶ 16.)
                                                    37
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 38 of 40 PageID: 16963




   compensatory or punitive damages in connection with that claim, the only relief that Mall can

   obtain at trial is “an Order declaring that GM’s asserted chargebacks are in violation of N.J.S.A

   56:10-15(f), an Order enjoining GM from unlawfully charging back Mall, and . . . attorneys’ fees

   and costs of suit pursuant to N.J.S.A. 56:10-29.” (Compl. ¶ 161.)

          “The right to a jury trial in the federal courts is . . . determined as a matter of federal law.”

   Simler v. Conner, 372 U.S. 221, 222 (1963). Federal Rule of Civil Procedure 38(a) provides that

   “[t]he right of trial by jury as declared by the Seventh Amendment to the Constitution—or as

   provided by a federal statute—is preserved to the parties inviolate.” Fed. R. Civ. P. 38(a). Under

   the Seventh Amendment, “[c]ourts have consistently held that suits merely seeking injunctive

   relief, not monetary damages, are equitable in nature and do not provide a right to jury trial.”

   Syncsort Inc. v. Innovative Routine Int’l, Inc., Civ. A. No. 04-3623, 2008 WL 11381901, at *7

   (D.N.J. July 30, 2008) (citations omitted). As a corollary to this principle, “[w]hen faced with a

   situation in which a party cannot tender evidence essential to its only legal claim, a federal trial

   court may strike a jury demand without offending the Seventh Amendment.” AstenJohnson, Inc.

   v. Columbia Cas. Co., 562 F.3d 213, 222 (3d Cir. 2009) (citations omitted); see also Koninklijke

   Philips N.V. v. Hunt Control Sys., Inc., Civ. A. No. 11-3684, 2016 WL 6892079, at *2 (D.N.J.

   Nov. 21, 2016) (“When a court finds that a party cannot provide evidence of damages that are

   essential to its only legal claims such that only equitable claims remain, a federal district court can

   strike a jury demand without offending the Seventh Amendment.” (citing AstenJohnson, 562 F.3d

   at 222-23).

          Mall acknowledges that it is only entitled to a jury trial on claims seeking legal relief, not

   claims seeking equitable relief, but it argues that it seeks legal relief insofar as it seeks




                                                     38
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 39 of 40 PageID: 16964




   compensatory damages, punitive damages, and attorneys’ fees.18 We have already concluded,

   however, that Mall has failed to submit any admissible evidence of compensatory damages, and

   punitive damages are not available in the absence of compensatory damages. We also reject Mall’s

   argument that a claim for attorneys’ fees alone can support a jury demand. The NJFPA permits a

   franchisee to bring a claim for damages or injunctive relief and further states that the “franchisee,

   if successful, shall also be entitled to costs of the action, including, but not limited to, reasonable

   attorney’s fees.” N.J. Stat. Ann. § 56:10-10; see also N.J. Stat. Ann. § 56:10-29. Accordingly, if

   Mall prevails on its claim for injunctive relief in Count V, it is automatically entitled to attorneys’

   fees under the statute, and we will award those fees. Under these circumstances, there is no factual

   question to be resolved about Mall’s right to attorneys’ fees, and the attorneys’ fee claim does not

   give rise to a jury trial right. See Vizant Techs., LLC v. Whitchurch, Civ. A. No. 99-3344, 2016

   WL 7042218, at *1 (E.D. Pa. Mar. 1, 2016) (stating that when “there is no question of fact

   pertaining to the plaintiffs’ entitlement to attorneys’ fees and costs[,]” the court, not a jury, decides

   the amount of fees (citation omitted)); see also Dunkin’ Donuts Inc. v. Guang Chyi Liu, Civ. A.

   Nos. 99-3344 and 00-3666, 2002 WL 31375509, at *2 n.3 (E.D. Pa. Oct. 17, 2002) (“Defendants

   may have had a right to a jury decision on whether Plaintiffs were entitled to recover attorneys’

   fees pursuant to the terms of the Franchise Agreement [but] they do not have the right to a jury

   decision as to the reasonable amount of attorneys’ fees.” (citation omitted)).




           18
               Mall also suggests that, in spite of the applicable federal law, it has a right to a jury trial
   because the NJFPA prohibits a franchise agreement from “require[ing] the motor vehicle
   franchisee to waive trial by jury in actions involving the motor vehicle franchisor.” N.J. Stat. Ann.
   § 56:10-7.3. However, the Dealer Agreement in this case does not contain a provision requiring
   Mall to waive trial by jury. In addition, GM is not now requesting that Mall waive any existing
   jury trial right; rather, its position is simply that no right to a jury trial exists. We therefore do not
   find the NJFPA provision on which Mall relies to be pertinent to our analysis.
                                                       39
Case 1:18-cv-15077-JRP-KMW Document 158 Filed 02/08/21 Page 40 of 40 PageID: 16965




          Under all of these circumstances, we conclude that Mall does not have a right to a jury trial

   on Count V, which seeks only equitable relief. We therefore grant GM’s Motion to Strike Mall’s

   Jury Demand and will proceed with a non-jury trial on Count V.

   IV.    CONCLUSION

          For the foregoing reasons, we grant GM’s Motion for Summary Judgment in its favor on

   Count I, II, III, VI, and VII, and Mall’s request for punitive damages, and we deny Mall’s Motion

   for Summary Judgment as to Count I. We also grant GM’s Motion to Preclude Evidence of

   Damages and its Motion to Strike Mall’s Jury Demand. Accordingly, we enter judgment in GM’s

   favor on Counts I, II, III, VI, and VII, and will proceed to a non-jury trial as to only Count V, the

   claim for unlawful chargebacks in violation of N.J. Stat. Ann. § 56:10-15(f).

          An appropriate Order follows.

                                                         BY THE COURT:


                                                         /s/ John R. Padova, J.
                                                         _________________________________
                                                         John R. Padova, J.




                                                    40
